FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ORALIA MUNOZ-LECHUGA,                            No. 08-71768

               Petitioner,                       Agency No. A098-451-412

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Oralia Munoz-Lechuga, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We grant and remand the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because the BIA failed to address the ineffective assistance of counsel claim

raised by Munoz-Lechuga in her motion to accept her late-filed brief, we remand

for the BIA to consider her claim in the first instance. See Singh v. Gonzales, 416

F.3d 1006, 1015 (9th Cir. 2005).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-71768